Citation Nr: 1646833	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-15 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, to include as secondary to the service-connected left acromioclavicular joint separation (left shoulder disability).  

2.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.  
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1999 to January 2006.  These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2013 rating decisions by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

An evaluation in excess of 10 percent for a left shoulder disability was denied in the October 2008 decision; in an October 2009 decision, the RO granted an increased 20 percent evaluation for the entirety of the appellate period.  This was not an award of the maximum evaluation, and the Veteran has expressed his desire to pursue a yet higher rating.  The issue therefore remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board further notes that a temporary 100 percent evaluation for the left shoulder disability has been granted from June 21, 2013, through September 30, 2013, based on surgery with a need for a convalescent period.  38 C.F.R. § 4.30.  As this represents the maximum possible evaluation for the disability, that time frame is not considered part of the current appeal.

In September 2013, the RO denied service connection for a right elbow disability, and granted service connection for allergic rhinitis, claimed as a sinus condition, and assigned a 0 percent evaluation, effective from June 3, 2103.

The appellate issues were remanded to the Agency of Original Jurisdiction (AOJ) for additional development in February 2015; the AOJ has fully complied with the directives of the February 2015 remand, by obtaining complete, updated VA treatment records and providing an updated VA examination which addressed the nature and severity of the allergic rhinitis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at an October 2014 hearing held before a Veterans Law Judge (VLJ) via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  

In February 2016, the Board issued a decision with regard to the issue of entitlement to an initial compensable evaluation for allergic rhinitis, and remanded the Veteran's claim for entitlement to service connection for a right elbow disability, and entitlement to an evaluation in excess of 20 percent for a left shoulder disability, for further development.  A SSOC was issued in March 2016, and the case has now been returned to the Board for further appellate action.

The VLJ who conducted the October 2014 hearing is no longer employed by the Board.  In August 2016 the Veteran was notified that as that person is no longer available his appeal will be assigned to another VLJ.  The Veteran was notified of his right to request another Board hearing.  In August 2016 the Veteran replied, indicating he did not wish to appear at another Board hearing.

The issue of entitlement to an evaluation in excess of 20 percent for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right elbow disability is not related to a disease or injury in active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The Veteran was provided all required VCAA notice in a June 2013 letter.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding

A Video Conference Board hearing was held in October 2014.  The Veteran set forth his contentions during a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran underwent a VA examination in May 2015.  This examination is adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The VA examiner correctly recited the Veteran's pertinent history, including that provided by the Veteran; provided definitive opinions and supported those opinions with a rationale.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).

The appeal was remanded in February 2015.  The Board's February 2015 remand directed that the Veteran be afforded a VA examination, and that outstanding VA treatment records be obtained.   Outstanding VA treatment records were obtained, and the Veteran was afforded a VA examination in May 2015.  A SSOC was issued in July 2015.  

The appeal was remanded in February 2016.  The Board's February 2016 remand directed that TriWest Healthcare Alliance treatment records be obtained from August 2015 to present.  Outstanding treatment records were obtained, and a SSOC was issued in March 2016.  

Accordingly, the requirements of the February 2015 and February 2016, remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, there is no additional notice or assistance that would be reasonably likely to assist him in substantiating his claims.  VA's duty to assist is met and the Board will address the merits of the claims.


II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence establishes that an injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a diagnosis and nexus to service. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Factual Background and Analysis

The first element of direct service connection has been established with regard to a right elbow disability, as the Veteran has been diagnosed as having right tennis elbow.  Thus, he has satisfied the first element of service connection.

The Veteran's service treatment records (STRs) are negative for any findings related to an elbow disability.  The Veteran's separation examination was normal, with no reference to an elbow condition.

Records from the San Diego VAMC from 2009 through 2015, contain no report of or record of treatment for an elbow condition.  Records from the Desert Rehabilitation Institute, and TriWest Healthcare do not reveal a history of a right elbow condition. 

The first post-service relevant complaint was in September 2012, when the Veteran filed a claim for service connection.  A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to an elbow disability may require medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran himself believes that his current right elbow disability is due to his left shoulder condition, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current elbow disability, therefore, is less probative than an opinion provided by a medical professional who has education, training, and experience that the Veteran is not shown to have. 

The Veteran underwent a VA examination in May 2015.  The examiner noted the Veteran had right tennis elbow.  The examiner noted the Veteran began having right elbow pain four years ago, which was well after separation, and thus direct causation was rendered not possible.  The examiner went on to state that his right elbow was not aggravated or caused by his service connected left shoulder condition, as there is no evidence for this type of overcompensation injury per orthopedic literature.  The examiner stated that his left shoulder condition is chiefly an impingement problem that exists when his left shoulder is over 90 degrees of motion, and should not have any significant bearing on his right elbow.  Later in the examination, the examiner answered the question of whether the Veteran's claimed right elbow condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness in the negative and pointed to the same rationale as the previous opinions.   

Though the May 2015 VA examiner noted the Veteran's right elbow condition pre-existed service, the Board places no weight on this statement.  The VA examiner cited no evidence supporting the statement that the elbow condition pre-existed service.   The Veteran has never asserted that his elbow disorder existed prior to service.  The evidence of record contains no mention of a right elbow condition until the Veteran's application for service connection in 2012.  In evaluating this opinion in the context of the entire document as well as the entire claims file, it is clear to the Board that this specific question that was answered by the examiner was a mistake and unintentional, since it is wholly inconsistent with all other lay and medical evidence of record.  As such, the Board finds that this examination and opinion are adequate and probative despite this specific, inconsequential error.  

The probative value of the medical opinion depends on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are whether the opinion is based on an accurate history, is definitive and supported by a rationale.  Nieves-Rodriguez v. Peak.  Here, the May 2015 VA opinion was based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  The examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the current right elbow disability and service.  For these reasons, the Board finds that the VA examiner's opinion is the most probative evidence of record.  

As noted, a continuity of symptomatology could satisfy the nexus requirement.  The Veteran was discharged in 2009, and the records show that he did not specifically report any symptoms in the right elbow until 2012.  The Veteran's STRs make no mention of a right elbow condition.  Furthermore, the Veteran does not assert continuity of symptoms between an in-service occurrence and the current disability.

The May 2015 VA examiner, opined that it was less likely than not that the right elbow disability was proximately due to, or the result of, the service connected left shoulder disability.  The rationale was that there is no evidence of an overcompensation injury per orthopedic literature.  The examiner stated that his left shoulder condition is chiefly an impingement problem that exists when his left shoulder is over 90 degrees of motion, and should not have any significant bearing on his right elbow.  

The VA examiner clearly considered an accurate history, including the Veteran's reports.  The examiner provided a definitive medical opinion that was supported by, and consistent with, the evidence of record.  The examiner also provided a detailed and comprehensible rationale.  There are no contrary medical opinions.  As such, the opinion is highly probative.

As stated above, arthritis can be presumed related to service if the arthritis became manifest to a degree of 10 percent or more within a year of service separation.  In the present case, the Veteran has not been diagnosed with arthritis, but with tennis elbow.  There is no evidence of arthritis during service, or evidence that the Veteran developed arthritis to a degree of 10 percent or more within a year of service separation.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).   

The most probative evidence is against the claim for service connection for a right elbow disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise; and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right elbow disability is denied.


REMAND

The Veteran was afforded an orthopedic VA examination in May 2015, and in July 2015, an addendum opinion was rendered. 

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, __ Vet. App. __, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The May 2015 examination, and July 2015 addendum opinion, do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA joints examination.   


Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA examination for his service-connected status left shoulder disability.  

2. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


